DETAILED ACTION
Claims 1-4, 7-11, 14-18, and 20 (as renumbered to claims 1-15) are allowed over the prior art of record. Claims 5-6, 12-13, and 19 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8, and 15 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
 wherein the operation includes merging a child metadata page and a parent metadata page of a snapshot; generating a bitmap indicating one or more portions of a plurality of portions of the metadata page the operation is performed on, wherein the bitmap indicates one or more portions of the plurality of portions of the child metadata page changed from a data copy indicator to a data source indicator.
The above limitations in combination with other limitations of claims 1, 8,  and 15 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments, the Examiner notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggests the limitations that are featured above, nor does there exist an appropriate rationale that further modification at hand. It is hereby asserted that the examiner, in light of above and further consideration that all evidence at hand, that the claims are allowable as the 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michaud, US 9,766,990 disclosing a checkpoint device is a transaction-based block device wherein data is committed to non-volatile memory (NVM) or tiered storage upon completion of a checkpoint.
Wang et al., US 2013/0091322 disclosing that each block of plurality of blocks has a logical/physical address mapping relationship. Address mapping relationships are stored in a storage region in the flash memory. The memory managing method first determines whether the address mapping relationships stored in the storage region are correct. 



Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        02/08/2022